ON MOTION
ORDER
Saint-Gobain Abrasives, Inc., Hebei Ji-kai Industrial Group Co., Ltd. et al., Ehwa Diamond Industrial Co., Ltd., and Bosun Tools Group Co., Ltd. (movants) move jointly to expedite consideration of this appeal or, in the alternative, for a stay of “all administrative proceedings related to the administrative reviews of the anti-dumping orders on diamond sawblades from China and Korea.” The movants state that Diamond Sawblades Manufacturers Coalition and the United States oppose.
Upon consideration thereof,
It Is Ordered That:
*996(1) The motion to expedite is granted to the extent that the appeal will be placed on the October 2010 calendar.
(2) The alternative motion for a stay is moot.